DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0000413 A1.



Response to Amendment
The amendment filed on 04/20/2022 has been entered:
Claim 1 – 5, 7 – 9, 12 – 17 and 20 – 24 remain pending in the application;
Claim 1 and 20 are amended.

Applicant’s amendments to claims overcome each and every 112(b) claim rejections as set forth in the Non-Final Office Action mailed on 01/24/2022. The corresponding 112 (b) claim rejections are withdrawn.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 5, 7 – 9, 12 – 17 and 20 – 24 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1 and 20, applicant amended the claim to include limitations “the wearing portion comprising a palm-side band portion in contact with a palm of the subject;” “and at least one sensor attached to a back face of the palm-side band portion”. Applicant submitted on p.9 – 10 that “Nanba teaches that the sensor is attached to a palm or a wrist according to the cited paragraph 0091 of Nanba”; “It is not clear from the specification of Connor where sensors are placed in the device in Fig. 98”; “Specifically, as claimed, the "at least one sensor" is attached to a back face of the palm-side band portion. In contrast, Greene discloses a sensor apparatus that is supported by a band, but that which extends away from the band.” Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
Since applicant’s amendments change the scope of claim, previously cited reference Greene and new reference Picard et al. (US 2010/0268056 A1; published on 10/21/2010) (hereinafter “Picard”) are introduced in new grounds of rejection to teaches the amended claims in combination with other cited reference. See detail in later 103 rejections.
Thus, applicant’s arguments regarding the rejection of independent claim 1 and 20 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of all corresponding dependent claims, applicant’s remarks submitted on p.10 rely on similar supposed deficiencies with the rejection of parent claim 1 and 20. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.9 – 10 have been fully considered, but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 8, 9, 14, 16 and 20 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nanba et al. (US 2007/0282227 A1; published on 12/06/2007) (hereinafter "Nanba") in view of Greene (US 4,831,997; published on 05/23/1989) and Picard et al. (US 2010/0268056 A1; published on 10/21/2010) (hereinafter “Picard”).

Regarding claim 1, Nanba teaches a measurement apparatus ("… a biometric detection apparatus for detecting conditions of a body is described with reference to one embodiment shown in FIGS. 1A and 1B." [0091]) comprising:
a wearing portion that is worn around a wrist of a subject ("The pulse wave sensor 1 is fixed to the wrist or the like by using a band 15." [0093]), the wearing portion comprising a palm-side band portion, and a back-side band portion configured to be worn on a back-side of the wrist of the subject (the palm-side band portion and back-side band portion are inherent components of a wristband); and
at least one sensor attached to the palm-side band portion ("The pulse wave sensor 1 is fixed to the wrist or the like by using a band 15." [0093]; see also the next citation regarding the palm) and configured to be placed on the palm ("This sensor 1 is attached to a portion of a human body 100 such as a finger, a palm or a wrist ..." [0091]; "The pulse wave sensor 1 may be attached to any part of the body ..." [0098]) to acquire biological information of the subject ("The apparatus detects vital functions such as cough or yawn by using a pulse wave sensor 1." [0091]; "A change in the amount of the received light is output as pulse wave data {sensor output which is a voltage signal representing the pulse wave} to the control unit 3." [0095]) while in contact with a measured part on the palm of the subject ("This sensor 1 is attached to a portion of a human body 100 such as a finger, a palm or a wrist ..." [0091]; "The pulse wave sensor 1 may be attached to any part of the body ..." [0098]) at a predetermined pressure or less ("The pulse wave sensor 1 has a ring-like buffer member {e.g., a sponge having a rugged end} 11 that serves as a spacer surrounding the lens 9 on the skin side so that the lens 9 will not be pushed onto the skin 100 a with an excess of pressure, and a spring 13 on the rear end side of the pulse wave sensor 1. This makes it possible to set the pressure for pushing the lens 9 onto the skin 100 a to be not larger than 10 gw/cm2." [0093]).
Nanba fails to explicitly teach the palm-side band portion is in contact with a palm of the subject; wherein the back-side band portion is offset relative to the palm-side band portion towards an upper arm of the subject; at least one sensor attached to a back face of the palm-side band portion.
However, in the same field of endeavor (the field of wrist band), Greene teaches the palm-side band portion is in contact with a palm of the subject (see Fig.4; “To mount the wrist strap 10 on a wrist 55, the inner surface 12B of the apex 18 is placed adjacent the palm 56.” Col.3, Ln.29 – 40); wherein the back-side band portion is offset relative to the palm-side band portion towards an upper arm of the subject (see Fig.4 and Fig.5, the portion 16 is offset to 14A and 14B; “To mount the wrist strap 10 on a wrist 55, the inner surface 12B of the apex 18 is placed adjacent the palm 56. Second portion 14B is wrapped around and placed adjacent the wrist 55. First portion 14A is wrapped around the wrist 55 and overlapped onto second portion 14B …” Col.3, Ln.29 – 40).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba with the triangle shaped band as taught by Greene. Doing so would make it possible to provide a wrist strap that “is comfortable to wear and inexpensive to manufacture” (see Greene; Col.1, Ln.61 – Col.2, Ln.2).
Nanba in view of Greene fails to explicitly teach the at least one sensor is attached to a back face of the palm-side band portion.
However, in the same field of endeavor, Picard teaches the palm-side band portion is in contact with a palm of the subject (see Fig.2 and Fig.6); and at least one sensor attached to a back face of the palm-side band portion (“FIG. 4 is a planar view of the interior of a band that may be worn on the wrist or palm. It shows alternate examples of the position of electrodes [11] and [12].” [0050]).
In addition, the Fig. 1A of Nanba also shows the sensor in contact with palm which implies the sensor is on the back face of the band portion. It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba and Greene with the sensors position on the band as taught by Picard. Doing so would make it possible to put sensors “onto the palm for a more sensitive EDA response” (see Picard; [0047]).
 
Regarding claim 8, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 1, and Nanba further teaches wherein the at least one sensor is supported relative to the wearing portion by an elastic body ("Therefore, the spring 13 is arranged between the band 15 and the pulse wave sensor 1." [0093]; by definition, a spring is an elastic body).
In addition, Picard teaches wherein the at least one sensor is supported relative to the palm-side band portion of the wearing portion (see Fig.4A – 4B).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba and Greene with the sensors position on the band as taught by Picard. Doing so would make it possible to put sensors “onto the palm for a more sensitive EDA response” (see Picard; [0047]).

Regarding claim 9, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 8, and Nanba further teaches wherein the elastic body is a spring ("Therefore, the spring 13 is arranged between the band 15 and the pulse wave sensor 1." [0093]; by definition, a spring is an elastic body).

Regarding claim 14, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 1, and Nanba further teaches wherein the biological information is a pulse wave ("A change in the amount of the received light is output as pulse wave data {sensor output which is a voltage signal representing the pulse wave} to the control unit 3." [0095]).

Regarding claim 16, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 1, and Nanba further teaches wherein the at least one sensor optically acquires the biological information ("… the pulse wave sensor 1 is an optical sensor of the reflection type …" [0092]; "A change in the amount of the received light is output as pulse wave data …" [0095]).

Regarding claim 20, Nanba teaches a sensor system ("… a biometric detection apparatus for detecting conditions of a body ..." [0091]) comprising:
a measurement apparatus ("The apparatus detects vital functions ... by using a pulse wave sensor 1." [0091]) comprising a wearing portion having a band shape and worn around a wrist of a subject ("The pulse wave sensor 1 is fixed to the wrist or the like by using a band 15." [0093]), the wearing portion having a palm-side portion, and a back-side portion configured to be worn on a back-side of the wrist opposite to the palm- side of the wrist (the palm-side band portion and back-side band portion are inherent components of a wristband), and
a sensor attached to the palm-side band portion ("The pulse wave sensor 1 is fixed to the wrist or the like by using a band 15." [0093]; see also the next citation regarding the palm), and configured to be placed on the palm ("This sensor 1 is attached to a portion of a human body 100 such as a finger, a palm or a wrist ..." [0091]; "The pulse wave sensor 1 may be attached to any part of the body ..." [0098]) to acquire biological information of the subject ("The apparatus detects vital functions such as cough or yawn by using a pulse wave sensor 1." [0091]; "A change in the amount of the received light is output as pulse wave data {sensor output which is a voltage signal representing the pulse wave} to the control unit 3." [0095]) while in contact with a measured part of the palm of the subject ("This sensor 1 is attached to a portion of a human body 100 such as a finger, a palm or a wrist ..." [0091]; "The pulse wave sensor 1 may be attached to any part of the body ..." [0098]), the sensor contacting the measured part at a predetermined pressure or less while the wearing portion is worn by the subject ("The pulse wave sensor 1 has a ring-like buffer member {e.g., a sponge having a rugged end} 11 that serves as a spacer surrounding the lens 9 on the skin side so that the lens 9 will not be pushed onto the skin 100 a with an excess of pressure, and a spring 13 on the rear end side of the pulse wave sensor 1. This makes it possible to set the pressure for pushing the lens 9 onto the skin 100 a to be not larger than 10 gw/cm2." [0093]).
Nanba fails to explicitly teach the palm-side band portion is in contact with a palm of the subject; wherein the back-side portion configured to be shifted toward an upper arm of the subject relative to the palm-side portion; the sensor is attached to a back face of the palm-side band portion; and a display apparatus configured to display biological information by referring to a sensor signal acquired by the sensor.

However, in the same field of endeavor (the field of wrist band), Greene teaches the palm-side band portion is in contact with a palm of the subject (see Fig.4; “To mount the wrist strap 10 on a wrist 55, the inner surface 12B of the apex 18 is placed adjacent the palm 56.” Col.3, Ln.29 – 40); wherein the back-side portion configured to be shifted toward an upper arm of the subject relative to the palm-side portion (see Fig.4 and Fig.5, the portion 16 is offset to 14A and 14B; “To mount the wrist strap 10 on a wrist 55, the inner surface 12B of the apex 18 is placed adjacent the palm 56. Second portion 14B is wrapped around and placed adjacent the wrist 55. First portion 14A is wrapped around the wrist 55 and overlapped onto second portion 14B …” Col.3, Ln.29 – 40).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba with the triangle shaped band as taught by Greene. Doing so would make it possible to provide a wrist strap that “is comfortable to wear and inexpensive to manufacture” (see Greene; Col.1, Ln.61 – Col.2, Ln.2).
Nanba in view of Greene fails to explicitly teach the sensor is attached to a back face of the palm-side band portion; and a display apparatus configured to display biological information by referring to a sensor signal acquired by the sensor.
However, in the same field of endeavor, Picard teaches the palm-side band portion is in contact with a palm of the subject (see Fig.2 and Fig.6); a sensor attached to a back face of the palm-side band portion (“FIG. 4 is a planar view of the interior of a band that may be worn on the wrist or palm. It shows alternate examples of the position of electrodes [11] and [12].” [0050]); and a display apparatus configured to display biological information by referring to a sensor signal acquired by the sensor (“For certain applications, it is helpful to receive and display physiological data directly on a mobile phone … one or more base stations [303], one or more personal computers [304], and one or more one or more mobile phones [305] … The sensor data may also be advantageously displayed by an ambient display …” [0093]; see Fig.13 and Fig.23).
In addition, the Fig. 1A of Nanba also shows the sensor in contact with palm which implies the sensor is on the back face of the band portion. It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba and Greene with the sensors position on the band as taught by Picard. Doing so would make it possible to put sensors “onto the palm for a more sensitive EDA response” (see Picard; [0047]).

Regarding claim 21, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 20, and Greene further teaches wherein the back-side band portion is parallel to the palm-side band portion (see Fig.4 and Fig.5).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba with the triangle shaped band as taught by Greene. Doing so would make it possible to provide a wrist strap that “is comfortable to wear and inexpensive to manufacture” (see Greene; Col.1, Ln.61 – Col.2, Ln.2).

Regarding claim 22, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 20, and Greene further teaches wherein the wearing portion is a contiguous band worn around the wrist of the subject (“To mount the wrist strap 10 on a wrist 55, the inner surface 12B of the apex 18 is placed adjacent the palm 56. Second portion 14B is wrapped around and placed adjacent the wrist 55. First portion 14A is wrapped around the wrist 55 and overlapped onto second portion 14B …” Col.3, Ln.29 – 40).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba with the triangle shaped band as taught by Greene. Doing so would make it possible to provide a wrist strap that “is comfortable to wear and inexpensive to manufacture” (see Greene; Col.1, Ln.61 – Col.2, Ln.2).

Regarding claim 21, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 1, and Greene further teaches wherein the back-side band portion is parallel to the palm-side band portion (see Fig.4 and Fig.5).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba with the triangle shaped band as taught by Greene. Doing so would make it possible to provide a wrist strap that “is comfortable to wear and inexpensive to manufacture” (see Greene; Col.1, Ln.61 – Col.2, Ln.2).

Regarding claim 22, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 1, and Greene further teaches wherein the wearing portion is a contiguous band worn around the wrist of the subject (“To mount the wrist strap 10 on a wrist 55, the inner surface 12B of the apex 18 is placed adjacent the palm 56. Second portion 14B is wrapped around and placed adjacent the wrist 55. First portion 14A is wrapped around the wrist 55 and overlapped onto second portion 14B …” Col.3, Ln.29 – 40).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba with the triangle shaped band as taught by Greene. Doing so would make it possible to provide a wrist strap that “is comfortable to wear and inexpensive to manufacture” (see Greene; Col.1, Ln.61 – Col.2, Ln.2).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of Greene and Picard, as applied in claim 1, and further in view of Cheong et al. (US 2017/0011210 A1; priority date on 02/21/2014) (hereinafter "Cheong").

Regarding claim 2, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 1, and Picard further teaches wherein the at least one sensor is supported relative to the palm-side band portion of the wearing portion (see Fig.2, 4 and 6; “FIG. 4 is a planar view of the interior of a band that may be worn on the wrist or palm. It shows alternate examples of the position of electrodes [11] and [12].” [0050]).
In addition, the Fig. 1A of Nanba also shows the sensor in contact with palm which implies the sensor is on the back face of the band portion. It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the band as taught by Nanba and Greene with the sensors position on the band as taught by Picard. Doing so would make it possible to put sensors “onto the palm for a more sensitive EDA response” (see Picard; [0047]).
Nanba in view of Greene and Picard fails to explicitly teach wherein the at least one sensor is displaceably supported.
However, in the same field of endeavor, Cheong teaches wherein the at least one sensor is displaceably supported relative to the wearing portion ("The main body 10 may be detachably coupled to the wearing portion 50 … and the sensor portion S may be positioned on the rear surface R of the main body 10." [0307]; Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensor as taught by Nanba with the detachable main body of sensors as taught by Cheong. Doing so would make it possible that the wearing portion "may be replaced by the user's taste or preference" (see Cheong; [0309]).


Claim 3, 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of Greene and Picard, as applied in claim 1, and further in view of IM (US 2010/0210956 A1; published on 08/19/2010).

Regarding claim 3, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 1, and Nanba further teaches one or more sensors contact the measured part at the predetermined pressure or less while the wearing portion is worn by the subject ("The pulse wave sensor 1 has a ring-like buffer member {e.g., a sponge having a rugged end} 11 that serves as a spacer surrounding the lens 9 on the skin side so that the lens 9 will not be pushed onto the skin 100 a with an excess of pressure, and a spring 13 on the rear end side of the pulse wave sensor 1. This makes it possible to set the pressure for pushing the lens 9 onto the skin 100 a to be not larger than 10 gw/cm2." [0093]).
Nanba in view of Greene and Picard fails to explicitly teach wherein the at least one sensor comprises a plurality of sensors.
However, in the same filed of endeavor, IM teaches wherein the at least one sensor comprises a plurality of sensors ("… by the wrist band 115 such that the pressure sensors 401 and 402 can be located on the radial arterial portion 350 a {see FIG. 4}." [0042]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. By utilizing signal from two separate position, it would be possible for "correction of pressure that varies depending on wearing pressure of respective users" (see IM; [0048]).

Regarding claim 4, Nanba in view of Greene, Picard and IM teaches all claim limitations, as applied in claim 3, and IM further teaches wherein the measured part comprises a plurality of measured parts that are a predetermined distance apart in a direction of a predetermined blood vessel of the subject ("… by the wrist band 115 such that the pressure sensors 401 and 402 can be located on the radial arterial portion 350 a {see FIG. 4}." [0042]; "When dividing a distance D between the pressure sensors 410 and 420 …" [0066]; see Fig.8), and a closer measured part of the plurality of measured parts is located closer to the heart of the subject along the predetermined blood vessel is contacted by one sensor of the plurality of sensors (see Fig.4, sensor 410 is closer to the heart along the arterial portion) at the predetermined pressure or less ("That is, the pressure starts from 5 mmHg and increases by 5 mmHg at each step up to 50 mmHg through 10 steps. The pulse waves are detected at each step." [0057]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. Doing so would make it possible that “the pulse wave velocity is attained” (see IM; [0066]) while to achieve "correction of pressure that varies depending on wearing pressure of respective users" (see IM; [0048]).

Regarding claim 15, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 14, except a controller configured to calculate a pulse wave velocity using the pulse wave.
However, in the same field of endeavor, IM teaches a controller ("The outputs from the sensors 410 and 420 are converted into digital signals in the control unit 470 and analyzed." [0054]) configured to calculate a pulse wave velocity using the pulse wave ("When dividing a distance D between the pressure sensors 410 and 420 by the time different Δt, the pulse wave velocity is attained." [0066]; "a pulse wave velocity calculating unit that calculates a pulse wave transfer velocity ..." claim 1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the pulse wave sensor as taught by Nanba with the pressure sensors as taught by IM. Doing so would make it possible that “the pulse wave velocity is attained” (see IM; [0066]) while to achieve "correction of pressure that varies depending on wearing pressure of respective users" (see IM; [0048]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of Greene, Picard and IM, as applied in claim 3 and further in view of Cheong.

Regarding claim 5, Nanba in view of Greene, Picard and IM teaches all claim limitations, as applied in claim 3, except wherein each of the plurality of sensors is displaceably supported relative to the wearing portion.
However, in the same field of endeavor, Cheong teaches wherein each of the plurality of sensors is displaceably supported relative to the wearing portion ("The main body 10 may be detachably coupled to the wearing portion 50 … and the sensor portion S may be positioned on the rear surface R of the main body 10." [0307]; Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensor as taught by Nanba with the detachable main body of sensors as taught by Cheong. Doing so would make it possible that the wearing portion "may be replaced by the user's taste or preference" (see Cheong; [0309]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of Greene and Picard, as applied in claim 1, and further in view of Fukuzawa et al. (US 2013/0079648 A1; published on 03/28/2013) (hereinafter "Fukuzawa").

Regarding claim 7, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 1, except wherein the at least one sensor is mounted on a substrate, and at least a portion of the substrate is flexible.
However, in the same field of endeavor, Fukuzawa teaches wherein the at least one sensor is mounted on a substrate ("The base body 60 may include, for example, a printed circuit board and the like for mounting the first sensor 50 a and the second sensor 50 b." [0029]), and at least a portion of the substrate is flexible ("The base body 60 may include a plastic substrate and the like; and the base body 60 may be flexible." [0029]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the sensor as taught by Nanba with the pulse wave sensors as taught by Fukuzawa. By providing a base body holding the sensors, it would be possible that the base body “regulates a distance d between the first sensor 50 a and the second sensor 50 b” (see Fukuzawa; [0028]) such that "high measurement accuracy is obtained" (see Fukuzawa; [0046]).


Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of Greene and Picard, as applied in claim 1, and further in view of Klaassen et al. (US 2017/0340209 A1; priority date on 09/08/2014) (hereinafter "Klaassen").

Regarding claim 12, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 1, except wherein the predetermined pressure is an average blood pressure of the subject.
However, in the same field of endeavor, Klaassen teaches wherein the predetermined pressure ("… after the user has coupled the device to their wrist, a constant pressure may be applied 512 by urging a pressure sensor against the wrist of the user." [0133]) is an average blood pressure of the subject ("... the applied constant pressure could be selected in the range 80-120 mmHg, which is close to the range of mean arterial pressures of interest." [0134]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the wrist band sensor with applied pressure as taught by Nanba with the wrist band sensor with applied pressure as taught by Klaassen. Doing so would make it possible that "the user may obtain blood pressure measurements and/or monitoring without the need for bulky wrist harnesses" and "may provide a more convenient method in which users can easily measure their own arterial pressure on the go and outside of a clinic setting" (see Klaassen; [0132]).

Regarding claim 13, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 1, except wherein the predetermined pressure is 80 mmHg.
However, in the same field of endeavor, Klaassen teaches wherein the predetermined pressure ("… after the user has coupled the device to their wrist, a constant pressure may be applied 512 by urging a pressure sensor against the wrist of the user." [0133]) is 80 mmHg ("... the applied constant pressure could be selected in the range 80-120 mmHg, which is close to the range of mean arterial pressures of interest." [0134]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the wrist band sensor with applied pressure as taught by Nanba with the wrist band sensor with applied pressure as taught by Klaassen. Doing so would make it possible that "the user may obtain blood pressure measurements and/or monitoring without the need for bulky wrist harnesses" and "may provide a more convenient method in which users can easily measure their own arterial pressure on the go and outside of a clinic setting" (see Klaassen; [0132]).


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nanba in view of Greene and Picard, as applied in claim 1, and further in view of Arai et al. (JP 2009-240511 A; published on 10/22/2009) (hereinafter "Arai").

Regarding claim 17, Nanba in view of Greene and Picard teaches all claim limitations, as applied in claim 1, except wherein the wearing portion comprises a plurality of supports, and the plurality of supports and the at least one sensor are in contact with the subject while the wearing portion is worn by the subject.
However, in the same field of endeavor, Arai teaches wherein the wearing portion comprises a plurality of supports ("… an uneven portion may be formed on the wrist-side surface of a member that comes into contact with the wrist, such as the height adjusting protrusion 18, the deviation prevention pad 22, and the protrusion pad 38." [0139]; see Fig.1), and the plurality of supports ("… an uneven portion may be formed on the wrist-side surface of a member that comes into contact with the wrist ..." [0139]) and the at least one sensor are in contact with the subject while the wearing portion is worn by the subject ("… it may be composed of a plurality of sensors ..." [0141]; "… the sensor 20 is pressed by the radial vein, which is the measurement site of the living body ..." [0134]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the wrist band as taught by Nanba with the band including pressing means as taught by Arai. Doing so would make it possible to "effectively prevent rotation, slipping, and the like of the biometric device 10 around the wrist" (see Arai; [0139]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793